DETAILED ACTION
This office action is in response to communication filed on 12/20/2021. Claims 1-14 have been canceled. Claims 15-25 are pending on this application.

Allowable Subject Matter
2.	Claims 15-25 are allowed
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Kolokotronis Pub. No. 2015/0144758.
Fig. 7 of Kolokotronis discloses an antenna mount kit, comprising: an antenna mount(106); and a pipe (102) clamp ( 118, 120) coupled to the antenna mount (128), the pipe clamp (118, 120) comprising: a front shell half (118) and a rear shell half (120), each formed of a metallic material, the front shell half (118) and the rear shall half(120) having a front shell half inner surface (inner surface of 118) and a rear shell half inner surface (inner surface of 120) configured to cooperate with each other (118 cooperated with 120) such that the mounting structure (106) can be secured within the pipe clamp (118, 102), wherein the front shell half inner surface (inner surface of 118) and the rear shell half inner surface (inner surface of 120) each comprise a plurality of jagged teeth (jagged teeth of 118 and 120) formed of a material (material of 118 and 120) and configured to grip (griping jagged teeth of 118 and 120 to mounting structure 102) the mounting structure (103} there between; at least two front shell bolt apertures (bolt apertures of 118) through the front shell half (118) and at least two rear shell half bolt apertures (bolt apertures of 120) of through the rear shell half (120), wherein the front shell half bolt apertures (bolt apertures of 118) align with the rear shell half bolt apertures (bolt apertures of 120) when securing the mounting structure (106) within the pipe clamp (118, 120); at least two threaded bolts (threaded bolts of 118-120); a plurality of washers (washers of124, 122); and a plurality of nuts (nuts of 122, 124).

With respect to claim 15, in addition to other elements in the claim, prior art considered individual or combination does not teach With respect to claim 15, in addition to other elements in the claim, prior arts considered individual or combination do/does not teach: at least two isolation fasteners, each isolation fastener having an annular portion and a retention portion, wherein at least a portion of the annular portion of the isolation fasteners is configured to be received by and extend into a respective front and/or rear shell half bolt aperture.
With respect to claim 21, in addition to other elements in the claim, prior arts considered individual or combination do/does not teach: least two isolation fasteners, each isolation fastener having an annular portion and a retention portion, wherein at least a portion of the annular portion of the isolation fasteners is configured to be received by and extend into a respective front and/or rear shell half bolt aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

12/29/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845